Citation Nr: 0838186	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. McP.

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

On VA examination in March 2006, the examiner expressed the 
opinion that the veteran's social adaptability and 
interactions with others were considerably impaired, and the 
veteran's ability to maintain employment was moderately to 
considerably impaired.  The global assessment score (GAF) was 
52. 

Since then, the evidence of record suggests the symptoms of 
post-traumatic stress disorder have increased in severity.  
VA records from August 2006 to December 2006 show the veteran 
had decreased energy and interests and he viewed his 
environment and neighbors as potentially hostile.  The GAF 
scores were in the range of 38 to 40.  

As the evidence signals a material change in the 
symptomatology of post-traumatic stress disorder, a 
reexamination is required. 38 C.F.R. § 3.327(a).



Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA psychiatric 
examination to determine the current level 
of occupational and social impairment due 
to the service-connected post-traumatic 
stress disorder.  The claims folder should 
be made available to the examiner for 
review.  

The examiner asked to express an opinion 
on whether the veteran is unable to secure 
or follow a substantial gainful occupation 
as a result of only post-traumatic stress 
disorder.  

2. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.
    
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




